Citation Nr: 1537235	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-43 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right above the knee amputation.

2.   Entitlement to compensation under 38 U.S.C.A. § 1151 for left hip pain as residual of right above the knee amputation.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left leg pain and swelling as residual of right above the knee amputation.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for low back pain as residual of right above the knee amputation.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to July 1962.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

VA initially treated the Veteran's December 2008 claim as a claim for service connection for the above named conditions, and denied the claim in a May 2009 rating decision.  In a June 2009 statement, the Veteran explicitly stated that he was seeking benefits under 38 U.S.C.A. § 1151, and the RO treated this statement as a new claim.  VA has issued statements of the case both on issues of service connection and entitlement to benefits under 38 U.S.C.A. § 1151 for the above named conditions.  The Board, however, finds that the Veteran has consistently stated that his conditions are due to treatment he received at a VA Medical Center, and has never claimed that these conditions were related in any way to service.  The Board thus construes all issues as claims under 38 U.S.C.A. § 1151.

In May 2011, the Veteran testified at the RO during a hearing before a Decision Review Officer.  A transcript is included in the VBMS electronic claims file.  In April 2013, the Veteran testified during a Board hearing in Louisville, Kentucky before the undersigned Veterans Law Judge.  A transcript is included in the Virtual VA claims file.

In May 2014, the Board remanded the Veteran's appeal to the Appeals Management Center (AMC) with instruction to attempt to obtain the court records and evidence associated with the Veteran's claim under the Federal Tort Claims Act (FTCA) against VA which was settled in 1994, and to notify the Veteran of his right and duty to submit evidence in his favor.  The AMC informed the Veteran of evidence required for his claims in a September 2014 letter.  The AMC was unable to obtain records of the Veteran's FTCA claim, and informed the Veteran so in a March 2015 supplemental statement of the case.  The Board finds that the AMC adequately documented its unsuccessful attempts to obtain the records, and the Board is therefore satisfied that the instructions in its remand of May 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The necessity of the Veteran's right above the knee amputation was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor was it caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for right above the knee amputation have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for left hip pain as residual of right above the knee amputation have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for left leg pain as residual of right above the knee amputation have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for low back pain as residual of right above the knee amputation have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's relevant VA medical records have been obtained.  Furthermore, as discussed above, VA unsuccessfully attempted to obtain court documents from the Veteran's FTCA claim against VA which was settled in 1994.  The Board finds that the VA made all reasonable efforts to obtain these records, and that further attempts would serve no useful purpose.

The Veteran was provided a VA examination regarding his amputated leg in April 2010.  The Board finds that the examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims benefits under 38 U.S.C.A. § 1151 for his March 1990 right above the knee amputation, as well as for left hip pain, left leg pain, and low back pain that resulted from the amputation.  Specifically, the Veteran claims that his VA treatment providers should have diagnosed his blood clot sooner, thereby not making the amputation necessary.

Compensation benefits are awarded under 38 U.S.C.A. § 1151 for a qualifying additional disability in the same manner as if the additional disability were service connected.  A disability is a qualifying additional disability if: (1) it was not the result of the veteran's willful misconduct, (2) it was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and (3) was proximately caused by (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. § 3.361(c)(2).

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Where an individual is awarded a judgment against the United States in a civil action brought pursuant to 28 U.S.C.A. § 1346(b) or enters into a settlement or compromise, then no benefits under 38 U.S.C.A. § 1151 shall be paid to such individual for any month beginning after the date such judgment, settlement, or compromise becomes final until the aggregate amount of benefits which would be paid but for this prohibition equals the total amount included in such judgment, settlement, or compromise.  38 U.S.C.A. § 1151(b)(1).  Additional law regarding the offset amount is specified at 38 U.S.C.A. § 1151(b)(2).

VA treatment records show that the Veteran first sought treatment for pain in his right leg and right foot, with numbness in his toes, on January 22, 1990.  He was given an initial rule-out diagnosis of nerve entrapment, and ordered a neurological consultation.  On January 27, he returned to the emergency room, and was given a tentative diagnosis of cellulitis.  He received an x-ray of his right hip and lumbar spine, which found no abnormalities.  He was told to return on January 30, when he was diagnosed with tendonitis and received an x-ray of his right foot, which also found no abnormalities.  He returned for a follow-up on February 15, at which time he was primarily reporting difficulty swallowing.  His physician noted that there was no erythema or edema of the right foot at that time.

On February 22, 1990, the Veteran returned to the emergency room, reporting a cold, tingly right great toe.  He had a neurological consultation which diagnosed probable sciatica.  On February 27, he returned reporting coldness and numbness in both lower extremities.  He was referred to a VA surgeon on March 1, who ordered the Veteran to be admitted on March 5 for Doppler studies and arteriograms.  The March 5 Doppler study showed diminished arterial waveforms and peak velocities on the right side compared with the left side.  An arteriogram on March 6 showed evidence of severe narrowing at the junction of the right superficial femoral artery and the popliteal artery, as well as evidence of abrupt occlusion of the distal arteries of the right lower leg with no collateral circulation suggestive of embolic phenomena.  

On March 7, 1990, the Veteran underwent arteriography which revealed there to be apparent embolus to the popliteal artery and some thrombosis of the vessels distally.  Following the arteriography, the Veteran's foot became acutely ischemic and he was brought to the operating room for emergent surgery.  Specifically, the Veteran underwent a thromboembolectomy of the right popliteal artery and trifurcation vessels from the right common femoral artery, which included intraoperative arteriograms, intraoperative intra-arterial infusion of Streptokinase, and four compartment fasciotomies of the right leg.  After these procedures were performed, his surgeons felt that although his foot was not completely revascularized, he had sufficient flow to maintain viability.  His surgeons therefore decided not to perform additional attempts at thromboembolectomy via the infragenicular popliteral artery or directly through the anterior or posterior tibial arteries, but instead to observe him closely.

Between five and six hours after the first procedure, now on March 8, 1990, the Veteran lost the Doppler signal at his ankle, due to a progressive thrombosis of his tibial perineal vessels.  His surgeons diagnosed worsened ischemia and performed a thromboembolectomy via the infragenicular popliteal artery and the posterior and anterior tibial arteries.  The Veteran returned to the intensive care unit in satisfactory condition, where he was evaluated and able to move his toes, had resolution of his paresthesias, and had palpable pulses at both the dorsalis pedis and posterior tibial artery.

Over the next week, however, the Veteran's condition progressed to a pregangrenous right foot with cellulitis of the right skin.  His surgeons performed a guillotine below the knee amputation of his right leg on March 15, 1990, with a follow-up surgery to close the wound on March 20.  His stump developed gangrene, and the Veteran was taken to the operating room for planned debridement on March 28.  His surgeons determined that the Veteran had dead tissue extending too far proximately, and instead performed an above the knee amputation.

The Veteran underwent a VA examination in March 2010.  The examiner opined that the Veteran's amputation was not due to negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA.  The examiner based this opinion on a lengthy and detailed rationale.  

The examiner first addressed the Veteran's contention that his diagnosis should have been made earlier, preventing the need for an amputation.  The examiner explained that the medical consensus states that acute limb ischemia is any sudden decrease in limb perfusion causing a potential threat to limb viability, normally presenting up to two weeks following the acute event.  Acute limb ischemia can be caused by either an embolus or a thrombus.  The onset of symptoms from an embolic clot is generally more severe and acute than those caused by a thrombus.  The Veteran had developed an embolic clot as shown on his March 7 arteriography.  The examiner explained that such a condition usually presents with pain, pulselessness, pallor, paresthesia, and paralysis, and that these finding together indicate urgent need for evaluation and surgery if a clot is found.  The examiner further explained that because the Veteran had an embolism, his symptoms should have progressed rapidly.  Despite this, his presentation of symptoms was chronic, not acute.  The Veteran's pain had been present more than a month before his arteriography, and pallor and pulselessness were absent.  Other signs which might otherwise have indicated acute vascular obstruction, such as asymmetric, delayed capillary refill, were absent.  The examiner noted that, despite the contradictory findings, an urgent vascular evaluation was performed by the Veteran's surgeon, which did not suggest severe obstruction.  The surgeon nevertheless continued his attempt to prove or disprove vascular obstruction.

Second, the examiner addressed the Veteran's contention that the Veteran's leg was elevated while he was being evaluated for his leg pain, thereby masking the red discoloration that would have suggested the correct diagnosis.  The examiner explained that while it is true that elevation of the limb would relieve the redness and produce pallor, redness is not indicative of an embolism.  As explained above, pallor is an indicator of embolism, so if anything elevation of the leg should have made an earlier diagnosis more likely.  

The examiner further opined that the Veteran's condition was a very unusual illness that had a very unusual initial manifestation.  Subsequent clotting events after the amputation have led his doctors to believe that he exhibits a "hypercoagulable state," in which blood tends to coagulate without the usual causes.  Thus, it is clear in retrospect based on the Veteran's initial examination, Doppler studies, and arteriograms that the Veteran did not have an acutely limb-threatening condition on initial presentation.  Rather, the Veteran's condition did not become acute until March 7, 1990, after his arteriograms.  The examiner stated that the Veteran clearly had embolisms preceding that date, which likely rendered the leg more susceptible to the effects of the embolism of that date, but these were not to the degree which would have prompted a prudent physician to perform a corrective procedure in the absence of careful evaluation for possible sources of clot and for other etiologies of his symptoms.  Thus, the Veteran's physicians carefully weighed the evidence for his foot condition, considered the worst-case possibility (vascular disease) despite lacking evidence, and acted prudently to prove or disprove that diagnosis.  When the condition became acute surgery was prompt.  The examiner found no evidence in the record of negligence in the surgeries themselves, particularly considering that the initial surgery successfully removed clots.  It was the underlying clotting disorder causing further obstructions in areas not amenable to removal that required a second surgery and subsequent amputation.  The examiner concluded that it was very unlikely, given the Veteran's disease state, that the loss of his limb could have been prevented.

A second opinion from a VA examiner was obtained in November 2012, who provided an opinion based on a review of medical records.  The examiner opined that medical record review did not identify carelessness, negligence or the lack of proper skill, error in judgment, or similar finding of fault on the part of VA.  Treatment was well documented and appropriate treatment and plan of care was rendered based on the Veteran's reported symptoms, objective physical findings, and diagnostic results.  There was a record of appropriate subspecialty consultation.  There was no evidence suggesting a failure to exercise the standard degree of care nor was care rendered without the Veteran's informed consent.  The Veteran's amputation was not a reasonably unforeseeable event for a diagnosis of limb ischemia.  The presentation was clinically difficult to diagnose because the classic pentad of pain, pulselessness pallor, paresthesia, and paralysis were not fully present.  Even when clinical findings suggested a vascular event, they were not specifically indicative of an acute arterial occlusion with limb ischemia, as there were still Doppler pulses present and no pallor, rubor, or rest pain.  The clinical plans, diagnostics, and treatment rendered were therefore medically reasonable as they exercised the degree of care that would have been expected of a reasonable health care provider.  

The Veteran, in statements dated August 2009 and September 2010, stated that VA admitted negligence with respect to his amputation and associated conditions when the Veteran's FTCA action against VA was settled in October 1994.  The Veteran has provided a one-page settlement acknowledgement, signed only by him, dated December 1994.  The acknowledgement appears to have been created for him to acknowledge attorney fees.  It says that he received a settlement of $650,000 less $176,617.64 attorney fees and expenses due to the negligent treatment which occurred on January 27, 1990.  The Veteran also supplied photocopies of the settlement checks.

In a January 2011 statement, the Veteran explained that the first time he went to the emergency room for his right foot was in August 1989, when he was treated for tendonitis.  From August 1989 to March 1990 he received no vascular tests.  The pain was in his foot.  The Veteran stated that in March 1990, his surgeon made a recommendation on Thursday that he be admitted for testing, but he was not admitted until Monday.  By Monday it was too late; his foot was cold and turning blue.  The Veteran also stated that the above the knee amputation was only necessary because he fell on his stump after the below the knee amputation.  The Veteran's doctors would not let his wife stay in his room with him until he fell.  

At the Veteran's May 2011 RO hearing, he against stated that he first reported pain in the bottom of his foot to VA treatment providers in August 1989.  He stated that he was diagnosed with tendonitis and prescribed medication.  He continued going back at least once every two or three weeks, because the pain was increasing.  He stated that every time he went to the emergency room at VA, they would put him on a bed and elevate his foot.  Then, they would call a surgeon to check for blood clots, but by the time the surgeon got there, the blood clot would have moved because of the elevation.  The Veteran stated that he asked for the Doppler studies earlier, but they would not do it until March 1990, and by then it was too late because his foot had turned black and stayed cold all the time.  The Veteran further stated that after the below the knee amputation, the hospital would not let his wife stay with him, and because he was alone he fell, necessitating the above the knee amputation.  The Veteran further stated that the FTCA settlement determined that VA was negligent in diagnosing his condition.  The Veteran explicitly stated that his contention was not that there was negligence involved in the actual surgery in which his leg was amputated.  Rather, the Veteran asserted that VA was negligent in not diagnosing his condition sooner, and in letting him get out of bed alone when his wife asked to stay with him.  The Veteran stated that he signed informed consent forms for all procedures performed.

At his April 2013 hearing before the Board, the Veteran and his representative argued that VA would not have settled the Veteran's FTCA claim for so large a sum as $650,000 if VA did not believe that some negligence had occurred.

As an initial matter, the Board notes that informed consent analysis is not applicable to the Veteran's claims.  The Veteran, as he stated at his May 2011 RO hearing, is not claiming that his amputation was an unforeseen consequence of his surgeries.  Rather, he is claiming that VA was negligent in failing to diagnose his condition earlier and in letting him fall on his newly amputated limb.  The Veteran's claim is therefore focused on what happened before and between his surgeries, not during.  In any event, signed consent forms are in the record and the Veteran states that he was informed of the amputations before the surgeries.

The Board further does not find merit in the Veteran's contention that VA has admitted negligence in settling his FTCA claim.  The only documentation of the settlement that the Veteran has provided consists of copies of the checks he received and an acknowledgement of the settlement signed only by the Veteran.  The presence of the word "negligence" on a document signed only by the Veteran is not evidence that VA admitted negligence in settling the Veteran's claim.  The Board further finds no merit in the Veteran's argument that a large settlement is indicative of culpability on the part of VA, because there is no indication that VA admitted negligence as part of the settlement.  See, e.g., Bates v. Long Island Railroad Co., 997 F.2d 1028, 1038 (2d Cir. 1993) ("settlement neither requires nor implies any judicial endorsement of either party's claims or theories").  Moreover, the legal standard for claims under the FTCA is different from the legal standards for claims under 38 U.S.C.A. § 1151.

As to the timeliness of the Veteran's diagnosis, the Board finds the opinions of the VA examiners highly probative.  They are detailed opinions based on medical expertise that thoroughly explain that the Veteran's amputation was not the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  The examiners explained the medical consensus on how ischemia is diagnosed, and how the Veteran's doctors successfully applied those rules.  The Board recognizes that the Veteran believes his condition should have been diagnosed sooner, but the Veteran has provided no medical opinion to that extent, and his own opinion is conclusory.  The Veteran states that his doctors should have recognized his symptoms as requiring tests for ischemia, but he does not explain why.  Likewise, the Veteran's contention that his blood clot moved when his foot was elevated does not constitute evidence that a reasonable physician would not have elevated his foot.  The Board finds the opinions of the VA examiners more probative, and therefore finds that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault with regard to diagnosing the Veteran.

As to the Veteran's contention that VA was at fault for letting him fall between amputation surgeries, the Board finds that this argument has no factual basis.  The Veteran's surgical records state that the above the knee amputation was performed because of gangrenous infection.  There is no mention in the Veteran's treatment records of a fall occurring or giving rise to gangrene.  The records instead reflect a dying ischemic flap caused by the same condition that caused the Veteran to require his initial amputation, and the opinions of the VA examiners do not question this causality.  The Board finds the contemporaneous medical records and the opinions of the VA examiners more probative than the Veteran's recollections.  Furthermore, even if the Veteran's second amputation was the result of a fall, the Veteran blames this fall on his not being with his wife at the time.  The Veteran, however, has not explained how VA acted negligently in not permitting his wife to spend the night with him in the hospital.  The Board therefore finds that there is no basis to the Veteran's contention that VA was at fault for letting him fall between amputation surgeries.

For these reasons, the Board finds that the necessity of the Veteran's right above the knee amputation was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor was it caused by an event not reasonably foreseeable.  Benefits under 38 C.F.R. § 1151 must therefore be denied.

The Board notes that the record also contains evidence which links the Veteran's left hip, left leg, and lower back conditions to his amputation.  Because the Board finds no entitlement to benefits under 38 U.S.C.A. § 1151 for any condition which arose from the March 1990 amputation, however, entitlement to benefits under 38 U.S.C.A. § 1151 for these residual conditions must too be denied as a matter of law. 


ORDER

Compensation under 38 U.S.C. § 1151 for right above the knee amputation is denied.

Compensation under 38 U.S.C. § 1151 for left hip pain as residual of right above the knee amputation is denied.

Compensation under 38 U.S.C. § 1151 for left leg pain as residual of right above the knee amputation is denied.

Compensation under 38 U.S.C. § 1151 for low back pain as residual of right above the knee amputation is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


